Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 1, including: the open portion includes a wall surface extending downward from an upper surface of the protective insulation layer, a depression depressed into the protective insulation layer from the wall surface toward an outer side of the open portion, and a projection formed under the depression, continuously with the depression, and projected from the depression into the open portion further inward than the wall surface in a plan view; the depression is filled with the connection terminal the wiring layer includes a recess formed in the upper surface of the wiring layer and connected with the open portion; the recess exposes a lower surface of the projection; the recess is filled with the connection terminal; the open portion has a first opening width at an open end located at an upper end of the wall surface and a second opening width at the depression; the recess has an opening width at a recess open end located at the upper surface of the wiring layer; the opening width of the recess is larger than the first opening width and smaller than the second opening width; the wall surface is inclined from the upper surface of the protective insulation layer toward the depression so as to approach a planar center of the open portion; the depression includes an innermost end that is a deepest part of the depression, and an inner surface extending from a lower end of the wall surface toward the outer side of the open portion to the innermost end, wherein an interior angle between the wall surface and the inner surface is an obtuse angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817